Fourth Court of Appeals
                                    San Antonio, Texas
                                          October 23, 2015

                                        No. 04-15-00425-CV

               IN THE INTEREST OF D.M., A.M., A.M., J.M., AND J.M.M.,

                   From the 150th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2013-PA-02128
                           Honorable Laura Salinas, Judge Presiding


                           CORRECTED ORDER
        This is an accelerated appeal from the trial court’s final order terminating appellant’s
parental rights. Appellant’s court-appointed appellate counsel has filed a brief and motion to
withdraw pursuant to Anders v. California, 386 U.S. 738 (1967), in which he asserts there are no
meritorious issues to raise on appeal. See In re R.R., No. 04-03-00096-CV, 2003 WL 21157944
(Tex. App.—San Antonio, May 21, 2003, order) (holding that Anders procedures apply to
appeals from orders terminating parental rights), disp. on merits, 2003 WL 22080522 (Tex.
App.—San Antonio, Sept. 10, 2003, no pet.) (mem. op.). Counsel states he has provided copies
of the brief and motion to withdraw to appellant, informed appellant of her right to review the
record and file her own brief, and provided her with a Motion for Pro Se Access to the Appellate
Record. See id.; Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San Antonio, July 23, 1997,
no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.).

        If appellant desires to file a pro se brief, we order that she do so by November 12,
2015. Appellee has filed a notice waiving its right to file a brief in this case unless appellant files
a pro se brief. If appellant files a timely pro se brief, appellee may file a responsive brief no later
than twenty days after appellant’s pro se brief is filed in this court. We further order the motion
to withdraw filed by appellant’s counsel is held in abeyance pending further order of the court.

       We further order the clerk of this court to serve a copy of this order on appellant and all
counsel.



                                                       _________________________________
                                                       Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 26th day of October, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court